Citation Nr: 1329329	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  03-26 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to a disability rating greater than 20 
percent for defective vision, secondary to fracture of the 
frontal skull and bilateral orbital prior to October 2, 
2005. 

2.  Entitlement to a disability rating greater than 30 
percent for defective vision, secondary to fracture of the 
frontal skull and bilateral orbital beginning October 2, 
2005. 

3.  Entitlement to a compensable disability rating for a 
fracture, frontal skull and orbital, bilateral (hereinafter 
skull fracture). 

4.  Entitlement to a compensable disability rating for a 
fracture of the maxilla.

5. Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1967 to November 1973.

The Veteran's claims file has been reconstructed from 
available records.  This matter is before the Board of 
Veterans' Appeals (the Board) on appeal of a February 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas. 

In September 2002, the Veteran filed an increased rating 
claim with VA.  In the February 2003 rating decision, the RO 
denied the assignment of compensable disability ratings for 
his fractured maxilla, fractured skull and for defective 
vision.  The Veteran disagreed with these determinations, 
and perfected an appeal as to all three issues.

During the course of the appeal, the RO increased the 
Veteran's disability rating for defective vision from 0 to 
20 percent, effective the date of his increased rating 
claim, September 17, 2002, and from 20 to 30 percent, 
effective October 2, 2005. See the RO's April 2004 and July 
2008 rating decisions respectively.  The Veteran has made 
clear his desire to proceed with his appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated]. 
In December 2008, the Board denied each of the Veteran's 
increased rating claims.  The Veteran appealed the Board's 
December 2008 decision to the United States Court of Appeals 
for Veterans Claims (the Court), which in April 2011, issued 
a Memorandum Decision setting aside and remanding the 
Board's decision.  The Veteran's claims folder was returned 
to the Board for additional appellate review and for action 
in compliance with the April 2011 Memorandum Decision.

In September 2011, the Board vacated its prior December 2008 
decision, and remanded the Veteran's increased rating claims 
for additional evidentiary development.  

In January 2013, the Board remanded the claims for further 
development.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a claim for a TDIU due to service-
connected disability is part and parcel of an increased 
rating claim when such claim is raised by the record.  In 
the July 2013 Informal Hearing Presentation, the Veteran's 
representative indicated that his defective vision and other 
service-connected disabilities prevented him form gaining 
employment.  In light of the Court's holding in Rice, the 
Board has considered the TDIU claim as part of his pending 
increased rating claim and has accordingly listed the raised 
TDIU claim as an issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2013 the Board instructed the RO/AMC to afford 
the Veteran another VA eye examination, and another VA 
examination to assess the current severity of his service 
connected skull fracture.  The RO/AMC was also instructed to 
obtain clarification from the October 2011 VA examiner as to 
whether the Veteran currently has malunion or nonunion of 
the maxilla.  If the October 2011 VA dental examiner was not 
available, an opinion from a different examiner was to be 
obtained.

It appears from the record that the Veteran was scheduled 
for neurological and traumatic brain injury, and eye VA 
examinations in May 2013 which were cancelled by Medical 
Center.  The record also reflects that an opinion was 
requested in May 2013 which was also cancelled.  

A VA Form 21-0820 notes that in May 2013, the Veteran called 
to reschedule VA examinations which had been scheduled for 
June 2013.  The report states that the Veteran reported that 
he was temporarily residing in Mississippi until October 
2013 and could not make the VA examinations scheduled in 
Texas.  He asked that the examinations be rescheduled in 
Biloxi so he could attend.  

In a July 2013 Informal Hearing Presentation, the Veteran's 
representative stated that the Veteran had not received 
notice of VA examinations scheduled in March and May 2013 
until he received a supplemental statement of the case 
(SSOC) in June 2013.  Also, that he was aware of VA 
examinations scheduled in June 2013 in Texas and knew he 
could not attend and therefore, contacted the RO to request 
the examinations be rescheduled.  He finally stated the 
Veteran never heard back regarding the rescheduling of the 
examinations.

A review of the file shows that it is unclear as to when and 
where the VA examinations were scheduled.  Indeed, while the 
AMC in the SSOC and the Veteran's representative reference 
VA examinations scheduled in March and June 2013, there is 
nothing in the record to indicate that any VA examinations 
were scheduled then. Moreover, there is nothing in the 
record showing where notice of these examinations was sent 
to the Veteran.  The only record of scheduled examinations 
shows examinations scheduled in May 2013 which were 
canceled. 

Moreover, it is unclear why the RO/AMC did not obtain an 
opinion from the October 2011 VA dental examiner as 
requested in the Board's January 2013 remand.  At this 
point, the Board can only assume that the RO/AMC opted to 
schedule the Veteran for a dental examination instead of 
just obtaining an opinion.  However, it is unclear as to why 
the opinion was not sought once the Veteran failed to appear 
at the scheduled examination.

Given the facts above, the lack of clarity in the record, 
the evidence that the Veteran did request that the 
examinations be rescheduled, and to ensure due process, the 
Board will provide the Veteran with one more opportunity for 
VA examinations. 

Finally, the Board notes that since it has just determined 
that a claim for a TDIU is part of the pending increased 
rating claim, the Veteran has not been sent a notification 
letter in compliance with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2012).  Therefore, on remand, he 
should be sent an appropriate notification letter. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a 38 C.F.R. § 
3.159(b) compliant duty-to-assist letter 
on the issue of entitlement to a TDIU. 

2. The RO/AMC should contact the Veteran 
and inquire as to where he is currently 
residing, whether Texas or Mississippi. If 
needed, the RO/AMC should ask the 
Veteran's representative to provide the 
requested information regarding the 
Veteran's current residence.

3.  After corroboration of the Veteran's 
current state of residence, the RO/AMC 
should schedule the Veteran for the 
following VA examinations:

a) For another VA eye examination to 
assess the current severity of his 
service-connected defective vision.  The 
Veteran's VA claims folder (including 
relevant Virtual VA records) and a copy of 
this REMAND should be made available to, 
and should be reviewed by the examiner.  
The examiner should perform all studies 
deemed appropriate, and all findings 
should be set forth in detail.  In 
addition to providing all applicable 
vision results, including the Goldman and 
diplopia visual field tests, and any other 
observations, the examiner should 
specifically determine (1) whether the 
Veteran has diplopia in one or both eyes, 
and (2) for each eye, whether diplopia 
extends beyond more than one quadrant or 
range of degrees, and whether diplopia is 
in two separate areas of the same eye.  
The examiner should also indicate to what 
degree, if any, the Veteran suffers from 
diplopia for central, down, lateral and up 
vision.

If diplopia is not shown upon testing, or 
if current diplopia findings are shown to 
be significantly different in degree or 
location than those previously identified 
in prior VA examination reports of record, 
to include those administered in October 
2002, February 2004, October 2005 and 
October 2011, these differences should be 
made clear and explained to the extent 
possible. 

A report containing the Veteran's test 
results and the examiner's findings should 
be prepared and associated with the 
Veteran's VA claims folder. 

b) For another VA examination to assess 
the current severity of his service-
connected skull fracture.  The Veteran's 
VA claims folder (including relevant 
Virtual VA records) and a copy of this 
REMAND should be made available to, and 
should be reviewed by the examiner.  The 
examiner should perform all studies deemed 
appropriate, and all findings should be 
set forth in detail.  In particular, the 
examiner should identify all losses of any 
portion of the Veteran's skull, if any.  
The examiner should indicate whether any 
such loss is part of the inner or outer 
table of the skull or both, and the 
overall area of each loss should be 
measured using the scales identified under 
38 C.F.R. § 4.71a, Diagnostic Code 5296.  
The examiner should also identify if a 
brain hernia is present.

If no loss of skull is found upon 
examination, such findings should be 
reconciled with the prior observations of 
the January and October 2007 VA examiner, 
and the November 19, 2007 findings of Dr. 
B.F.M., discussed in the body of the 
REMAND above, who each identified some 
level of bone loss.

A report containing the Veteran's test 
results and the examiner's findings should 
be prepared and associated with the 
Veteran's VA claims folder. 

4.  The RO/AMC should then forward the 
Veteran's claims folder (including 
relevant Virtual VA records) to the same 
VA examiner who administered the Veteran's 
October 11, 2011 VA dental examination.  
If this examiner is not available, the 
claims folder should be forwarded to 
another qualified medical practitioner. 

The examiner's report must specifically 
reflect that the claims folder was 
reviewed.  After review of the record, the 
examiner should provide a clarifying 
opinion as to whether the Veteran 
currently exhibits malunion or nonunion of 
the maxilla, and if so, whether such 
disability exhibits a slight, moderate or 
severe displacement. In particular, the 
examiner should comment upon whether 
stabilization of Veteran's maxilla 
fractures by radiopaque suture material 
[as identified by an October 2007 CT scan] 
indicates the presence of malunion or 
nonunion of the maxilla.  The examiner 
should expound upon his prior findings of 
"no occlusal problems," and his 
identification of a well positioned and 
stable maxilla as they relate [if at all] 
to the question of whether malunion or 
nonunion of the maxilla exists.  Any and 
all additional testing deemed necessary 
should be scheduled. 

A report should be prepared and associated 
with the Veteran's VA claims folder. 

5.  Finally, following the completion of 
the foregoing, and after undertaking any 
other development it deems necessary, the 
RO/AMC should review all the evidence of 
record (to include any and all relevant 
evidence added to the Veteran's electronic 
claims folder, as maintained with the 
Virtual VA system) and readjudicate the 
Veteran's increased rating claims, and 
TDIU.  If the claims are denied, in whole 
or in part, the RO/AMC should provide the 
Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and allow an appropriate period of time 
for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


